DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/10/22 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “Mechanical means” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “primarily adjacent to or near the outer side” in line 15-16.  The term “primarily adjacent to or near” is a relative term which renders the claim indefinite. The term “primarily adjacent to or near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree of distance would constitute “primarily adjacent to or near.”  For the purposes of this examination, this language will be intpereted as “adjacent.”
In addition, claim 1 recites, “it” in line 26.  Numerous elements are previously introduced and thus, it is unclear as to which “it” refers.  For the purposes of this examination, this language will be intpereted as “the drainage channel.”
Re claim 2, claim 2 recites, “it” in line 5.  Numerous elements are previously introduced and thus, it is unclear as to which “it” refers.  For the purposes of this examination, this language will be intpereted as “said ventilation panel.”
Re claim 3, claim 3 recites, “it” in line 2.  Numerous elements are previously introduced and thus, it is unclear as to which “it” refers.  For the purposes of this examination, this language will be intpereted as “said ventilation panel.”
In addition, claim 3 recites, “near the pane” in line 3.  The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree of distance would constitute “near.”  For the purposes of this examination, this language will be intpereted as “adjacent.”
Re claim 5, claim 5 recites, “the ventilator or regenerator” in line 2.  There is insufficient antecedent basis for this limitation in in the claims.  For the purposes of this examination, this language will be intpereted as “the ventilator and/or regenerator.”
Re claim 6, claim 6 recites, “primarily adjacent to or near the outer side” in line 2.  The term “primarily adjacent to or near” is a relative term which renders the claim indefinite. The term “primarily adjacent to or near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree of distance would constitute “primarily adjacent to or near.”  For the purposes of this examination, this language will be intpereted as “adjacent.”
Re claim 7, claim 7 recites, “adjacent to or near” in line 2.  The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree of distance would constitute “near.”  For the purposes of this examination, this language will be intpereted as “adjacent to.”
Re claim 11, claim 11 recites, “adjacent to or near” in the second to last clause.  The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear as to what degree of distance would constitute “near.”  For the purposes of this examination, this language will be intpereted as “adjacent to.”
In addition, claim 11 recites, “a roof structure” in the third to last clause. However, “a roof structure” is previously introduced and thus, it is unclear if this is the same or a different roof structure.  For the purposes of this examination, this language will be intpereted as “the roof structure.”
Re claim 12, claim 12 recites, “a housing” in the third to last clause. However, “a housing” is previously introduced and thus, it is unclear if this is the same or a different roof structure.  For the purposes of this examination, this language will be intpereted as “the housing.”
In addition, claim 12 recites, “it” in the second to last clause.  Numerous elements are previously introduced and thus, it is unclear as to which “it” refers.  For the purposes of this examination, this language will be intpereted as “the housing.”
Re claim 14, claim 14 recites, “the insulation” in line 3 and “the lining panel” in line 4.  There is insufficient antecedent basis for this limitation in in the claims.  For the purposes of this examination, this language will be intpereted as “insulation” and “a lining panel.”
Claim(s) 4, 8-10 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Henriksen (EP3309468 - Supplied by Applicant).
Re claim 11, Henriksen discloses a roof structure ([0019]) including a roof window system ([0018]), said roof window system ([0018]) configured for being mounted adjacent (Fig. 1) to a roof window (1), 
where said roof window (1) comprises at least one frame (2, 3) defining a frame plane (plane of 2 and 3) and including a pane (4) mounted in said at least one frame (2, 3), 
the at least one frame (2, 3) comprising a top frame member ([0019]) intended for being located highest in a mounted state when seen in a direction of inclination of a roof structure (as the top member of [0019] is a top member), a bottom frame member (3, [0019]) opposite the top frame member ([0019]), and two side frame members ([0019]) extending between the top frame member ([0019]) and the bottom frame member ([0019]), said top frame member ([0019]), said bottom frame member (3, [0019]) and said two side frame members (0019]) together form a window structure (1) delimiting a frame opening (at 4) and each having an interior side (interior side of 2, 3) intended for facing an interior in the mounted state (Fig .1), an exterior side (exterior side of 2, 3) intended for facing an exterior (Fig. 1), an inner side facing (inner side facing of 2 and 3) the frame opening (at 4) and an outer side facing (outer side facing of 2 and 3) away from the frame opening (at 4), 
said housing (7) is adapted for accommodating a ventilator (61) providing ventilation ([0025]) to an the interior of the building ([0025]) in which the roof window (1) is mounted (Fig. 1), said housing (7) is facing an exterior of the building (Fig. 1) and extending away from the exterior side (exterior side of 2, 3) of the corresponding frame member (2) adjacent to which (Fig. 1) said housing (7) is mounted (Fig. 1), and in that said housing (7) constitutes a separate module (Fig. 2) mounted adjacent to (Fig. 1) the roof window (1).
Re claim 12, Henriksen discloses a method of providing ([0009]) a roof window system ([0018]), comprising a housing (7) configured for being mounted (Fig. 1) adjacent to a roof window (1), 
where said roof window (1) comprises at least one frame (2, 3) defining a frame plane (plane of 2 and 3) and including a pane (4) mounted in said at least one frame (2, 3), 
the at least one frame (2, 3) comprising a top frame member ([0019]) intended for being located highest in a mounted state when seen in a direction of inclination of a roof structure (as the top member of [0019] is a top member), a bottom frame member (3, [0019]) opposite the top frame member ([0019]), and two side frame members ([0019]) extending between the top frame member ([0019]) and the bottom frame member ([0019]), said top frame member ([0019]), said bottom frame member (3, [0019]) and said two side frame members (0019]) together form a window structure (1) delimiting a frame opening (at 4) and each having an interior side (interior side of 2, 3) intended for facing an interior in the mounted state (Fig .1), an exterior side (exterior side of 2, 3) intended for facing an exterior (Fig. 1), an inner side facing (inner side facing of 2 and 3) the frame opening (at 4) and an outer side facing (outer side facing of 2 and 3) away from the frame opening (at 4), 
said method comprising the steps of:
arranging (Fig. 1 showing arrangement) said housing (7) adjacent to the outer side (outer side of 2, 3) of a frame member (2, 3), said housing (7) being adapted for accommodating a ventilator (61),
arranging (Fig. 1 showing arrangement) said housing (7) so that it faces an exterior of the building (Fig. 1) and extends away from the exterior side (exterior side of 2, 3) of a corresponding frame member (2) adjacent to which (Fig. 1) the housing (7) is mounted (Fig. 1), and 
allowing air to pass (711/712) through a ventilation panel (70) from one side of the ventilation panel (70) to another side (Fig. 2) of the ventilation panel (70) in an intended air flow direction (711-712) using the ventilator (61).
Re claim 14, Henriksen discloses a method of providing a roof window system according to claim 12, the method comprising further the steps of: adapting the insulation (via 711-712, and providing airflow) of the interior of the building (Abstract), adapting (Fig. 2 showing adaptation) the lining panel (71), installing (Fig. 2 showing installation) the ventilation panel (70), installing (Fig. 2 showing installment) a closure (the panel to the left of 71) for the ventilation panel (70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen (EP3309468 - Supplied by Applicant) in view of Rasmussen (US 2014/0230349).
Re claim 1, Henriksen discloses a roof window system ([0018]) configured for being mounted in an opening (at 4) in a roof structure ([0018]) of a building ([0025]), said roof window system ([0018]) including a ventilation unit (5) configured for being mounted adjacent to (Fig. 1) a roof window (1) and adapted for providing ventilation of an interior of the building ([0025]) in which the roof window (1) is mounted (Fig. 1), 
where said roof window (1) comprises at least one frame (2, 3) defining a frame plane (plane of 2 and 3) and including a pane (4) mounted in said at least one frame (2, 3), 
the at least one frame (2, 3) comprising a top frame member ([0019]) intended for being located highest in a the mounted state when seen in a direction of inclination of the roof structure (as the top member of [0019] is a top member), a bottom frame member (3, [0019]) opposite the top frame member ([0019]), and two side frame members ([0019]) extending between the top frame member ([0019]) and the bottom frame member ([0019]), said top frame member ([0019]), said bottom frame member (3, [0019]) and said two side frame members (0019]) together form a window structure (1) delimiting a frame opening (at 4) and each having an interior side (interior side of 2, 3) intended for facing an the interior in the mounted state (Fig .1), an exterior side (exterior side of 2, 3) intended for facing an exterior (Fig. 1), an inner side facing (inner side facing of 2 and 3) the frame opening (at 4) and an outer side facing (outer side facing of 2 and 3) away from the frame opening (at 4), where the ventilation unit (5) is configured for being arranged primarily adjacent to or near (Fig. 1) the outer side (outer side of 2, 3) of a frame member (2, 3), and 
said ventilation unit (5) comprises a housing (7) with a top side (top side of 7) facing an exterior of the building (Fig. 1) and being configured for accommodation of a ventilator (61), said housing (7) comprising a lower side (lower side of 7) configured for being arranged adjacent to or at the exterior side (exterior side of 2 and 3) of a corresponding frame member (2, 3), said housing (7) constitutes a separate module (Fig. 2) mounted adjacent to (Fig. 1) the roof window (1), the top side (top side of 7)  is positioned substantially in a plane (of 2, 3, as “substantially in a plane” does not require exactly in plane) of the frame plane (plane of 2 and 3), and the housing (7) comprises a longitudinal channel (71), said longitudinal channel (71) is mounted onto the at least one frame (2, 3) of the roof window (1), in parallel to (Fig. 1) a longitudinal edge (edge of 2) of the top frame member ([0019]), 
but fails to disclose the housing comprises a drainage channel extending from the longitudinal channel to the ventilator, such that it forms a positive angle with a bottom side of the longitudinal channel, defined in an opposite direction of the top side.
However, Rasmussen discloses, in a roof window system (Fig. 1), that is know to providing a housing (319, 303, 310) which comprises a drainage channel (324) extending from the longitudinal channel (Henriksen: 71) to the ventilator (Henriksen: 5), such that it forms a positive angle (as 324 is disposed at an angle) with a bottom side (Henriksen: bottom side of 71) of the longitudinal channel (Henriksen: 71), defined in an opposite direction of the top side (Henriksen: top side).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof window system of Henriksen wherein the housing comprises a drainage channel extending from the longitudinal channel to the ventilator, such that it forms a positive angle with a bottom side of the longitudinal channel, defined in an opposite direction of the top side as disclosed by Rasmussen in order to remove moisture accumulating therein, such as a result of condensation ([0039]).
Re claim 6, Henriksen discloses a roof window system according to claim 1, wherein the housing (7) is configured for being arranged primarily adjacent to or near (Fig. 1) the outer side (outer side of ([0019], Fig. 1) of the top frame member ([0019]).
Re claim 7, Henriksen discloses a roof window system according to claim 1, wherein the housing (7) comprises a top case (70) which is located adjacent to or near the at least one frame (2, 3) of the roof window (1) and covers the top side (top of 7) of the housing (7), said top case (70) comprises an air inlet (at 711) allowing an air passage into the housing (7), such that the air inlet (at 711) is located substantially in a the plane (a plane of the exterior side of 2, 3) defined by the exterior side (exterior of 2, 3) of a side frame member (side frame member of 2).
Re claim 8, Henriksen discloses a roof window system according to claim 1, but fails to disclose wherein the longitudinal channel (at 711) has a cross-section in the shape of letter U.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof window system of Henriksen wherein the longitudinal channel (at 711) has a cross-section in the shape of letter U in shape in order to simplify design and manufacture, but flattening/straightening the bottom wall proximate 711 shown in Fig. 3.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Allowable Subject Matter
Claim(s) 2-5, 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/
Primary Examiner, Art Unit 3635